       Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 1 of 13



                            In the United States District Court
                             for the Southern District of Texas
                                     Galveston Division
    Indelpro S.A. DE C.V.
             Plaintiff,
           vs.                                  Civil Action No. 3:19-cv-00116
    Valero Marketing and Supply Company,
             Defendant and Third-party
             Plaintiff
          vs.
    Trafigura Trading LLC
             Third-party Defendant
     TRAFIGURA TRADING LLC'S MOTION TO DISMISS CERTAIN CLAIMS
            IN VALERO MARKETING AND SUPPLY COMPANY’S
                      THIRD-PARTY COMPLAINT

         Pursuant to Federal Rule of Civil Procedure 12(b)(3), Third-Party Defendant

Trafigura Trading LLC (“Trafigura”) moves to dismiss certain of the claims in Valero

Marketing and Supply Company (“Valero”)’s Third-Party Complaint (Dkt. #5) on the

grounds that those claims are subject to a valid, written arbitration clause. In support,

Trafigura states as follows:

I.       VALERO’S ALLEGATIONS AGAINST TRAFIGURA

         In Paragraphs 11 through 15 of its Third-Party Complaint, Valero baldly alleges that

Trafigura and Valero entered into five agreements in February 2018, under which Trafigura

delivered five “parcels” of “fuel oil” to Valero.1 Valero identified in its Third Party

Complaint no titles, no numbers, no specific dates, and no other identifiers of these alleged

agreements. Valero attached none of the alleged agreements to its pleadings. Valero

quoted none of the terms of the agreements allegedly breached.


1
 Valero’s Answer and Affirmative Defenses to Plaintiff’s Complaint, and Third-Party
Complaint Against Trafigura Trading LLC (Dkt. #5) (“Third-Party Compl.”) at ¶¶11-15.
       Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 2 of 13



         Valero alleged that Trafigura transferred its product to Valero at LaPorte, Texas on

five occasions in late February 2018 and early March 2018. 2 Valero further alleged that

the product delivered by Trafigura was added by Valero to “Valero’s current stock of

marine bunker fuel.”3 Valero allegedly “later shifted” its marine bunker fuel to other

Valero tanks, “eventually making its way” to a Valero barge, which Valero used to supply

marine bunker fuel to its third-party customers.4 One such Valero customer was a vessel

chartered by Plaintiff Indelpro S.A. DE C.V. (“Indelpro”). 5

         Valero alleged that “upon information and belief, on or before March 2019…some

or all of Trafigura Fuel Oil Parcels 1-5…had made their way” to the barge, after which the

fuel was transferred to Indelpro’s vessel. 6 Valero does not allege that all of the fuel

transferred to Indelpro’s vessel came from Trafigura, only that the fuel delivered to

Indelpro “contained” Trafigura’s product. 7 While Valero denies in its Answer that the

“marine bunker fuel” it transferred to the Indelpro vessel was defective, its Third Party

Complaint alleges that to the extent Valero’s bunker fuel was defective, the defect was

caused by Trafigura.8

         Valero asserts five claims against Trafigura in its Third Party Complaint: Count I

(Breach of Contract); Count II (negligence); Count III (breach of warranty); Count IV

(Products Liability); and Count V (Statutory Indemnity). 9

2
    Id.
3
    Id.
4
    Id.
5
    Id. at ¶16.
6
    Id. at ¶¶17-18.
7
    Id. at ¶18.
8
    Id. at ¶29.
9
    Id. at pp.14-19.

                                             -2-
      Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 3 of 13



II.       A VALID, WRITTEN ARBITRATION CLAUSE REQUIRES VALERO’S
          THIRD-PARTY CLAIMS SUBJECT TO THAT CLAUSE BE DISMISSED.

          Based on the information available to Trafigura to date, the five deliveries of

product by Trafigura to Valero in LaPorte, Texas were made pursuant to three contracts

between Valero and Trafigura.10 One of the written contracts contains a binding arbitration

clause.     The other two written contracts contain an exclusive New York choice of

jurisdiction clause.11 The claims asserted by Valero that are subject to the contract

containing an arbitration clause should be dismissed from these proceedings. Valero

agreed both to arbitration and to the procedures Valero must follow to initiate an arbitration

in New York City.

A.        Federal Law Requires Enforcement of Arbitration Agreements.

          The Federal Arbitration Act and subsequent federal authority interpreting the Act

embody a “liberal federal policy favoring arbitration.” AT&T Mobility LLC v. Concepcion,

563 U.S. 333, 339 (2011); see also D.R. Horton, Inc. v. N.L.R.B., 737 F.3d 344, 360 (5th

Cir. 2013); Leblanc v. Epstein, 2003 WL 24196892, at *9 (S.D. Tex. Aug. 7, 2003)

(Rosenthal, J.) (summarizing law regarding “healthy regard for the federal policy favoring

arbitration.”). Due to this “liberal policy,” “as a matter of federal law, any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration, whether

the problem at hand is the construction of the contract language itself or an allegation of


10
   Rule 12(d) provides that where a movant presents evidence outside the pleadings, the
motion should be converted to a motion for summary judgment. However, Rule 12(d)
applies only to motions under Rule 12(b)(6) and Rule 12(c). Because Trafigura moves
pursuant to Rule 12(b)(3), the Court need not convert Trafigura’s motion to a Rule 56
motion.
11
   Trafigura is moving separately to sever and transfer those claims.

                                             -3-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 4 of 13



waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24-25 (1983). As the Supreme Court has observed, “[t]he

preeminent concern of Congress in passing the [Federal Arbitration Act] was to enforce

private agreements into which parties had entered,” a concern which “requires that [courts]

rigorously enforce agreements to arbitrate.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S.

213, 221, (1985). “Thus, as with any other contract, the parties’ intentions control, but

those intentions are generously construed as to issues of arbitrability.” Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985).

       Federal policy favoring arbitration applies even where, as here, it may lead to

piecemeal litigation, as different parts of a dispute are litigated in different forums. The

Fifth Circuit explains:


       “We have anticipated that arbitration of a portion of a dispute will lead to
       duplicated efforts and inefficiency if the dispute, once arbitrated, must then
       be resolved in court with nonsignatory parties. But we have held that any
       inconvenience or duplication of effort is a consequence of having agreed
       to arbitrate. Specifically, duplication of effort, redundant testimony, and the
       possibility of inconsistent findings ... are the risks that parties to an arbitration
       clause must be considered to have contemplated at the time they struck their
       bargain. The relevant federal law requires piecemeal resolution when
       necessary to give effect to an arbitration agreement. This is so
       notwithstanding the presence of other persons who are parties to the
       underlying dispute but not to the arbitration agreement, meaning that parties
       subject to arbitration will have to re-litigate issues with non-parties.”

The Rice Company (Suisse), S.A. v. Precious Flowers, Ltd., 523 F.3d 528, 540 (5th Cir.

2008). Where parties to a “maritime transaction” agree to arbitrate their disputes, Section

2 of the Federal Arbitration Act specifically provides that such an agreement will be “valid,

irrevocable, and enforceable.”




                                               -4-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 5 of 13



B.     A Valid Agreement to Arbitrate Existed Between Valero and Trafigura as to
       Claims Relating to Product Sales Under Contract No. 1654384

       Parties agree to arbitrate a dispute when: (1) there is a valid agreement to arbitrate;

and (2) the dispute falls within the scope of the arbitration clause. Hartford Accident &

Indem. Co. v. Swiss Reins. Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001);12 Pennzoil Expl.

& Prod. Co. v. Ramco Energy Ltd., 139 F.3d 1061, 1065 (5th Cir. 1998); Wood v. PennTex

Resources, L.P., 458 F. Supp. 2d 355, 361 (S.D. Tex. 2006) (Rosenthal, J.). Here, both

prongs are met.

       While Valero failed to identify them in its pleadings, three contracts have been

identified by Trafigura to date which cover the product delivered by Trafigura to Valero.

The documents comprising the three contracts are exhibits to the Affidavit of Amanda

Samples (“Samples Aff.”), attached hereto, and those three contracts are designated

Contract No. 1654384, Contract No. 1659403, and Contract No. 1669270. 13 Contract No.

1654384 contains an arbitration clause in Section 26, titled “Law and Jurisdiction.” The

arbitration clause reads:

       “ANY AND ALL CLAIMS, DISPUTES OR CONTROVERSIES
       BETWEEN THE PARTIES ARISING OUT OF OR RELATING IN ANY
       WAY TO THIS AGREEMENT OR THE FORMATION, EXECUTION,
       BREACH OR TERMINATION THEREOF SHALL BE EXCLUSIVELY
       SETTLED AND RESOLVED BY ARBITRATION CONDUCTED IN
       THE ENGLISH LANGUAGE IN THE CITY OF NEW YORK, STATE OF
       NEW YORK, USA, IN ACCORDANCE WITH THE THEN CURRENT
12
   Each of the contracts between the parties contains a New York choice of law clause.
E.g., Ex. A-1 at Section 26 (“This contract shall be governed by, construed and enforced
under the laws of the State of New York without giving the effect to its conflicts of laws
principles.”). To the extent Valero argues Texas law applies, there is no reason to believe
Texas law yields any different result.
13
   See Samples Aff. The terms of the three contracts are found in Exhibit A-1, Exhibit A-
3, and Exhibit A-5, respectively. Exhibit A-1 contains the arbitration provision. Exhibits
A-3 and A-5 contain the exclusive choice of jurisdiction provision.

                                            -5-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 6 of 13



       INTERNATIONAL ARBITRATION RULES OF THE AMERICAN
       ARBITRATION ASSOCIATION BEFORE A PANEL OF THREE
       ARBITRATORS.”

As described in the attached Samples Affidavit, the parties agreed to the arbitration clause

found in Contract No. 1654384. Trafigura sent its contract terms in writing to Valero,

including the arbitration clause. Trafigura’s proposed terms stated that no additional terms

beyond those therein would apply.14 Valero sent its written confirmation to Trafigura

expressly agreeing to Trafigura’s terms. Specifically, the Valero confirmation stated:

“Valero Marketing and Supply Company recognizes that Trafigura Trading LLC’s

Contract (the “Contract”) governs this transaction….”15 Trafigura later delivered the

product covered by Contract No. 1654384, which Valero accepted and paid for. 16

       Contract No. 1654384 selects New York law to govern the parties’ contract. 17 In

New York, arbitration agreements are governed by New York C.P.L.R. § 7501, which

states that “[a] written agreement to submit any controversy thereafter arising or any

existing controversy to arbitration is enforceable without regard to the justiciable character

of the controversy and confers jurisdiction on the courts of the state to enforce it and to



14
   The first page of Trafigura’s proposed terms stated: “If the seller and…the buyer issue
contracts for the above referenced deal, the seller’s contract prevails….” Samples Aff. at
Exs. A-1, A-3, and A-5. Trafigura’s proposed terms stated in Section 30 that if
“[a]dditional or different terms from those set forth herein shall be construed as proposals
for amendments, and shall not become part of the contract unless expressly agreed to by
seller….” Id. Section 28 of Trafigura’s proposed terms also contained a strong merger
clause, providing that this document “contains the entire agreement of both parties.” Id.
15
   Id. at Exs. A-2, A-4, and A-6 (all at page one).
16
   Id. at ¶8.
17
   Id. at Exs. A-1, A-3, and A-5, each at Section 26 (“This contract shall be governed by,
construed and enforced under the laws of the State of New York without giving effect to
its conflicts of laws principles.”). To the extent Valero contends Texas law applies to the
issue of whether a valid agreement to arbitrate exists, Texas has also adopted UCC 2-207,
so the arbitration agreement would be binding under Texas law as well.

                                             -6-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 7 of 13



enter judgment on an award.” Courts have consistently interpreted this rule to require that

an agreement to arbitrate be in writing but not necessarily be signed by the party to be

bound. “[I]t is well-established that a party may be bound by an agreement to arbitrate

even absent a signature.” McAllister Brothers v. A&S Transportation Co., 621 F.2d 519,

524 (2d Cir. 1980).18 The key issue “is not whether the [agreement] was signed by the

party sought to be charged ... but whether there was a meeting of the minds of the parties

as to the essential terms of the agreement, even though unsigned by one party.” A/S

Custodia v. Lessin Int'l., Inc., 503 F.2d 318, 320 (2d Cir. 1974).

       Moreover, New York has adopted Section 2-207 of the Uniform Commercial Code,

which applies to the sale of goods.19 Section 2.207(c) of the UCC provides that where, as

here, the parties never applied a signature to a document constituting the contract, “conduct

by both parties which recognizes the existence of a contract is sufficient to establish a

contract for sale….” Here, the parties’ “conduct…recognized the existence of a contract”

because Trafigura delivered the product, and Valero accepted and paid for it. See Samples

Aff. In such cases, “the terms of the particular contract [will] consist of those terms on

which the writings of the parties agree.” Id. Because Valero’s confirmation expressly




18
   See also Washington Heights–West v. District 1199, 748 F.2d 105, 107-09 (2d Cir. 1984)
(arbitration can be enforced without a formally executed arbitration agreement if arbitration
was the intent of the parties); Royal Air Maroc v. Servair, Inc., 603 F. Supp. 836, 840-42
(S.D.N.Y. 1985) (even without a signed arbitration agreement, C.P.L.R. § 7501 can be
satisfied by determining the intent of the parties and examining the integration of several
documents).
19
   To the extent Valero argues that Texas law and not New York law applies, Texas has
also adopted Section 2-207 of the UCC as part of its Business and Commerce Code.

                                            -7-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 8 of 13



agreed to Trafigura’s proposed terms, Trafigura’s terms, including the arbitration

provision, became the contract between Valero and Trafigura. 20

C.     The Arbitration Clause Applies to Valero’s Third-Party Claims Against
       Trafigura Relating to Product Delivered Under Contract 1654384.

       To the extent this Court addresses the scope of the arbitration clause, federal law

governs. Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional De Venezuela, 991

F.2d 42, 48 (2d Cir. 1993); Fleetwood Enters., Inc. v. Gaskamp, 280 F.3d 1069, 1077-78

(5th Cir. 2002).   The U.S. Supreme Court, Second Circuit, and Fifth Circuit have

characterized arbitration clauses mandating arbitration of “any dispute, controversy, or

claim arising out of or relating to”, such as the one at issue here, as “broad.” E.g., Prima

Paint Corp., v. Flood & Conklin Mfg. Co., 388 U.S. 395, 397-98 (1967) (labelling as

“broad” a clause requiring arbitration of “[a]ny controversy or claim arising out of or

relating to this Agreement”); Collins & Aikman Prod. Co. v. Bldg. Sys., Inc., 58 F.3d 16,

20 (2d Cir. 1995) (“The clause in this case, submitting to arbitration ‘[a]ny claim or

controversy arising out of or relating to th[e] agreement,’ is the paradigm of a broad

clause”); Nauru Phosphate Royalties, Inc. v. Drago Daic Interests, Inc., 138 F.3d 160,

164–65 (5th Cir. 1998) (holding that when parties agree to an arbitration clause governing

“[a]ny dispute ... arising out of or in connection with or relating to this Agreement,” they

“intend the clause to reach all aspects of the relationship.”). The existence of a broad

arbitration clause creates a presumption of arbitrability which can be overcome only if it


20
   It is of no moment that Valero’s confirmations proposed an additional set of “key
provisions.” Because Trafigura’s proposed terms stated that no additional terms would
apply, under 2-207(b)(1), Trafigura’s “offer expressly limit[ed] acceptance to the terms of
the offer.” Hence, Valero’s additional terms did not become part of the contract.

                                            -8-
       Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 9 of 13



may be said “with positive assurance” that the arbitration clause is not susceptible to the

interpretation that it covers the asserted dispute. Orange Cty. Choppers, Inc. v. Goen

Techs. Corp., 374 F. Supp. 2d 372, 374 (S.D.N.Y. 2005).

         Here, each of Valero’s third-party claims against Trafigura concerning the product

deliveries covered by Contract No. 1654384 “arise out of or relate” to that contract. As set

forth above, Valero itself alleges in its Third Party Complaint that Trafigura sold its product

to Valero in “parcels,” which are controlled by “agreements,” and the product caused

damage to Indelpro for which Valero may be liable.21 Hence, no matter whether Valero’s

third-party claims against Trafigura sound in contract, tort, warranty, or statutory

indemnity, to the extent the claims “arise out of” or “relate to” the product delivered by

Trafigura under Contract No. 1654384, all such claims are subject to the broad mandatory

arbitration clause. See Norcom Elecs. Corp. v. CIM USA Inc., 104 F. Supp. 2d 198, 204

(S.D.N.Y. 2000) (“Moreover, the fact that the arbitration clause broadly encompasses

‘[a]ny controversy or claim arising out of or relating to this Agreement or breach thereof’

belies Norcom's argument that the clause excludes tort claims collateral to the Distributor

Agreement itself. Had Norcom wished to exclude such collateral claims from arbitration,

it could have bargained for a narrower clause.”); see also Collins, 58 F.3d 16, 23 (2d Cir.

1995) (“The mere fact that this is a tort claim, rather than one for breach of the Contracts,

does not make the claim any less arbitrable.”).




21
     Third-Party Compl. [Dkt. #5] at ¶¶11-18.

                                             -9-
     Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 10 of 13




D.     Those Claims Subject to the Valid Arbitration Clause Should Be Dismissed.

       Section 3 of the Federal Arbitration Act provides that where a suit is brought in a

federal court that “upon any issue [is] referable to arbitration under an agreement in writing

for such arbitration,” a court shall “stay the trial of the action until such arbitration has been

had….” 9 U.S.C. § 3.

       Courts routinely hold, however, that as an alternative to a stay, if a party so requests,

a court may dismiss a claim that is subject to a binding arbitration clause. Fedmet Corp. v.

M/V BUYALYK, 194 F.3d 674, 678 (5th Cir. 1999) (stay must be granted if requested under

Section 3 of FAA, but dismissal also appropriate if all issues raised are subject to

arbitration). While federal courts are divided about the proper mechanism to dismiss a

claim subject to an arbitration clause, the Fifth Circuit has accepted Federal Rule of Civil

Procedure 12(b)(3) as the appropriate mechanism. Noble Drilling Services, Inc. v. Certex

USA, Inc., 620 F.3d 469, 472 n.3 (5th Cir. 2010); Lim v. Offshore Specialty Fabricators,

Inc., 404 F.3d 898, 902 (5th Cir. 2005) (“[O]ur court has treated a motion to dismiss based

on [an arbitration clause] as properly brought under Rule 12(b)(3) (improper venue)”).

Courts within the Second Circuit have at times treated 12(b)(1) and 12(b)(6) as the proper

mechanism. Orange Cnty. Choppers, Inc. v. Goen Techs. Corp., 374 F. Supp. 2d 372, 373

(S.D.N.Y. 2005) (treating motion to dismiss claims subject to arbitration clause as 12(b)(1)

motion); Color-Web, Inc. v. Mitsubishi Heavy Indus. Printing & Packaging Mach., Ltd.,

2016 WL 6837156, at *3 (S.D.N.Y. Nov. 21, 2016) (treating motion to dismiss claims




                                              - 10 -
       Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 11 of 13



subject to arbitration clause as 12(b)(6) motion).22 Trafigura contends that dismissal under

Rule 12(b)(3) is appropriate. To the extent the Court holds Rule 12(b)(1) or 12(b)(6) is

appropriate, Trafigura urges, in the alternative, for dismissal under these Rules.

III.     CONCLUSION

         For the above reasons, to the extent Valero’s third-party claims rely on product

deliveries by Trafigura subject to Contract No. 1654384, Trafigura respectfully requests

this Court dismiss such claims, as they are subject to a valid, written arbitration clause.




22
  See also Palcko v. Airborne Express, Inc., 372 F.3d 588, 597 (3d Cir. 2004) (Rule
12(b)(6) is proper mechanism).

                                            - 11 -
    Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 12 of 13



DATED: June 14, 2019
                                        REED SMITH LLP

                                        s/ Stephen E. Scheve
                                        Stephen E. Scheve (attorney-in-charge)
                                        Texas Bar No. 00794928
                                        S.D. Tex. No. 18784
                                        sscheve@reedsmith.com
                                        Curtis R. Waldo
                                        Texas Bar No. 24090452
                                        S.D. Tex. No. 2331235
                                        cwaldo@reedsmith.com
                                        Reed Smith LLP
                                        811 Main Street, Suite 1700
                                        Houston, TX 77002-6110
                                        Telephone: +1 713 469 3800
                                        Facsimile: +1 713 469 3899
                                        Counsel for Third-party Defendant Trafigura
                                        Trading LLC

                              CERTIFICATE OF SERVICE

      I certify that the above document was served via the Court’s CM/ECF system to all
counsel of record on June 14, 2019.

                                        s/ Stephen E. Scheve
                                        Stephen E. Scheve




                                         - 12 -
    Case 3:19-cv-00116 Document 24 Filed on 06/14/19 in TXSD Page 13 of 13



                         CERTIFICATE OF CONFERENCE
       I hereby certify that on June 3, 2019, counsel for Trafigura contacted counsel for
Valero via telephone about the relief requested herein. Valero requested Trafigura send
Valero an email outlining the proposed motions. On June 4, 2019, Trafigura sent an email
to Valero outlining the proposed motions, including this motion. Trafigura did not hear
from Valero. On June 5, 2019, Trafigura submitted a letter to the Court requesting a pre-
motion conference, further outlining the proposed motions, including this motion. Valero
did not respond to Trafigura’s letter. At a pre-motion conference on June 10, 2019, Valero
represented it was opposed to the relief sought herein.
        I hereby certify that on June 4, 2019, counsel for Trafigura contacted counsel for
Indelpro via email, outlining the proposed motions, including this motion. On June 5,
2019, Indelpro called Trafigura and informed Trafigura that Indelpro did not know whether
it was opposed or unopposed to Trafigura’s motions. On June 5, 2019, Trafigura submitted
a letter to the Court requesting a pre-motion conference, further outlining the proposed
motions, including this motion. Indelpro did not respond to Trafigura’s letter. At a pre-
motion conference on June 10, 2019, Indelpro represented it did not know whether it was
opposed or unopposed to Trafigura’s motions.


                                         _s/ Curtis R. Waldo______________
                                          Curtis R. Waldo




                                          - 13 -
